PER CURIAM.
Appellants Baymeadows Management Corp. Employee Stock Ownership Plan and Trust and Town Centre/East Gate Associates, Ltd., filed their Notice of Voluntary Dismissal on November 15, 1993. As to the remaining appellants, we affirm on authority of Executive Square, Ltd. v. Delray Executive Square, Ltd., 546 So.2d 434 (Fla. 4th DCA), rev. denied, 554 So.2d 1167 (Fla.1989), and Federal Home Loan Mortgage Corp. v. Molko, 584 So.2d 76 (Fla. 3d DCA 1991).
HERSEY, POLEN and PARIENTE, JJ., concur.